NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WOLFGANG NEBMAIER,                              No.    18-35743

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01258-MC

 v.
                                                MEMORANDUM*
JOSEPHINE COUNTY, a political entity in
the State of Oregon along with all related
regulatory entities, past or present, engaged
in the violation of 7:301, the Morrill Act of
July 2nd, 1862. (in the following “Josephine
County”),

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                          Submitted February 19, 2018**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Wolfgang Nebmaier appeals pro se from the district court’s judgment

dismissing his action alleging claims under the Morrill Act of 1862, 7 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 301. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Nebmaier’s action because the Morrill

Act of 1862 does not provide a private right of action. See UFCW Local 1500

Pension Fund v. Mayer, 895 F.3d 695, 698-99 (9th Cir. 2018) (setting forth

circumstances under which the court may interpret a private right of action, and

explaining that a private right of action requires evidence of a congressional intent

to create a private right and a private remedy).

      Nebmaier’s request to strike defendant’s answering brief, set forth in his

reply brief, is denied.

      Defendant’s pending motion (Docket Entry No. 15) is denied.

      AFFIRMED.




                                          2                                    18-35743